DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed June 24, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1-2, 6-7, 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) in view of Robinson et al. (WO 2014/088575). The Rejection is maintained. Claims 11 is cancelled. 
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Stannous ions are added and stannous fluoride may be used as a fluoride source (paragraphs 0045 and 0048). One or more fluoride-releasing salts are optionally present in an amount providing a total of 200 to 5,000 ppm fluoride ions.  Fluoride salts include stannous and sodium fluoride. The composition may comprise an orally acceptable stannous ion source useful, for example, in helping reduce gingivitis, plaque, calculus, caries or sensitivity. One or more such sources can be present. Suitable stannous ion sources include without limitation stannous fluoride. One or more stannous ion sources are optionally and illustratively present in a total amount of 0.05% to 1% (500 to 10000 ppm) by weight of the composition (paragraph 0048). An orally acceptable humectant may be used and include glycerin. The humectant comprises 1 to 70% by weight of the composition (paragraph 0060). Abrasives include silica and comprise 20 to 60% by weight of a dentifrice (paragraph 0039). Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% zinc oxide (0.0122 moles of zinc ions), water and xanthan gum (TABLE 1, II).  
Mello et al. differ from the instant claims insofar as they do not the amount of zinc citrate and zinc oxide when mixed. 
Robinson et al. disclose oral compositions and is discussed above and disclose zinc citrate and zinc oxide in a mixture wherein zinc oxide comprises 1% by weight and zinc citrate comprises 0.5% by weight.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 1% zinc oxide and 0.5% zinc citrate in the compositions of Mello et al. motivated by the desire to provide a combination that enhanced zinc uptake and because it is a therapeutically effective amount as an antibacterial. 

Response to Arguments
The Examiner submits that Mello discloses using arginine in an example along with a zinc salt. Mello further discloses that Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028). Therefore, it is implied that the arginine may be used in an amount of 1.5% as recited by the instant claims. Furthermore, Applicant has not shown that the amount of arginine is critical to zinc uptake nor do the instant claims recite the degree of zinc uptake other than more than a formulation “which does not comprise arginine”. The compositions of Mello comprise arginine. Therefore, the compositions of Mello would increase zinc uptake “relative to a comparative formulation which does not comprise arginine”.  In regards to changing a mouthrinse into a toothpaste, Mello discloses oral care compositions in general. It is in the relative skill of one of ordinary skill in the art to formulate different compositions using the same essential components such as zinc salts and arginine. In regards to zinc oxide not being preferred, zinc oxide is used in an example of the disclosed invention. Therefore, one would use zinc oxide in the compositions. In regards to 1.5% arginine of the instant claims, Mello discloses specifically using 0.4% to 2.5% as its narrow range for arginine. Therefore, it would have been obvious to have used any amount within this range in the compositions of Mello, absent of evidence to the contrary. Applicant has not provided evidence to show that the zinc uptake was unexpected. Therefore, motivation to combine the teachings of Mello and Robinson has been provided. It is further noted that Applicant discloses a range of 0.1 to 5%. Therefore, it would not appear that 0.8% and 1.5% are not much different from one another. In regard to expected an increase in zinc update, the uptake appears to be dependent on the arginine and arginine is present in the compositions of Mello. Therefore, one would reasonably conclude that some effect on zinc uptake would occur absent of evidence to the contrary. The claims also do not require a degree of increase and Applicant has not established that amounts lower than 1.5% would not have an effect on zinc uptake. As stated above, the instant specification discloses amount as low as 0.1% are suitable for the instant invention, which is less than what is exemplified in Mello. Therefor the rejection is maintained. 

Conclusion
Claims 1-2, 6-7, 11-12 and 17-19 are rejected.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612